DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, 12-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11030447. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/329060
Patent  # 11030447
1. A method for on-device partial recognition, the method comprising: examining, by an on-device partial recognition module running on a user device, an image of a document for partial recognition, wherein the document comprises a non-text portion, wherein the examining comprises applying image recognition to the non-text portion of the document, and wherein the applying generates partially recognized image data; cutting, by the on-device partial recognition module, the partially recognized image data from the non-text portion of the image; filling, by the on-device partial recognition module, the non-text portion of the image with pixels of a single color in place of the partially recognized image data, wherein the filling results in modified image data; compressing, by the on-device partial recognition module, the modified image data, wherein the compressing produces compressed modified image data; and communicating the compressed modified image data to a recognition server computer.

2. The method according to claim 1, further comprising: receiving, through a user interface, a user-selected document type, wherein the examining further comprises detecting non-relevant information contained in the document based on the user-selected document type.





5. The method according to claim 1, wherein the document comprises a barcode or a universal product code symbol.


6. The method according to claim 1, wherein the non-text portion of the image comprises a barcode, wherein the partially recognized image data comprises an identifier tag or a numerical code corresponding to the barcode.

7. The method according to claim 1, wherein the modified image data is smaller in size than that of the partially recognized image data.





8. An apparatus for on-device partial recognition, the apparatus comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for: examining an image of a document for partial recognition, wherein the document comprises a non-text portion, wherein the examining comprises applying image recognition to the non-text portion of the document, and wherein the applying generates partially recognized image data; cutting the partially recognized image data from the non-text portion of the image; filling the non-text portion of the image with pixels of a single color in place of the partially recognized image data, wherein the filling results in modified image data; compressing the modified image data, wherein the compressing produces compressed modified image data; and communicating the compressed modified image data to a recognition server computer.
9. The apparatus of claim 8, wherein the stored instructions are further translatable by the processor for: receiving, through a user interface, a user-selected document type, wherein the examining further comprises detecting non-relevant information contained in the document based on the user-selected document type.
12. The apparatus of claim 8, wherein the document comprises a barcode or a universal product code symbol.

13. The apparatus of claim 8, wherein the non-text portion of the image comprises a barcode, wherein the partially recognized image data comprises an identifier tag or a numerical code corresponding to the barcode.
14. The apparatus of claim 8, wherein the modified image data is smaller in size than that of the partially recognized image data.






15. A computer program product for on-device partial recognition, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for: examining an image of a document for partial recognition, wherein the document comprises a non-text portion, wherein the examining comprises applying image recognition to the non-text portion of the document, and wherein the applying generates partially recognized image data; cutting the partially recognized image data from the non-text portion of the image; filling the non-text portion of the image with pixels of a single color in place of the partially recognized image data, wherein the filling results in modified image data; compressing the modified image data, wherein the compressing produces compressed modified image data; and communicating the compressed modified image data to a recognition server computer.
16. The computer program product of claim 15, wherein the instructions are further translatable by the processor for: receiving, through a user interface, a user-selected document type, wherein the examining further comprises detecting non-relevant information contained in the document based on the user-selected document type.

19. The computer program product of claim 15, wherein the document comprises a barcode or a universal product code symbol.


20. The computer program product of claim 15, wherein the non-text portion of the image comprises a barcode, wherein the partially recognized image data comprises an identifier tag or a numerical code corresponding to the barcode.
1. A method for on-device partial recognition, the method comprising: performing, by a recognition module running on a user device, an image recognition on an image of a document, the image recognition producing recognized image data, the recognized image data comprising a portion of the image of the document; providing, by the recognition module, the recognized image data to a cut-and-fill module running on the user device; cutting, by the cut-and-fill module, pixels of various colors from the portion of the image; filling, by the cut-and-fill module, the portion of the image cut from the document with pixels of a single color, the cutting and the filling producing a modified image of the document; compressing, by an image compressor running on the user device, the modified image of the document, the compressing producing a compressed modified image of the document; and sending the compressed modified image of the document to a recognition server computer for server-side processing of the compressed modified image of the document.
2. The method according to claim 1, further comprising: detecting, by the recognition module, non-relevant information in the image of the document; providing the non-relevant information in the image of the document detected by the recognition module to the cut-and-fill module; cutting, by the cut-and-fill module, the non-relevant information from the image of the document; and filling, by the cut-and-fill module, the non-relevant information cut from the document with pixels of the single color.
4. The method according to claim 1, wherein portion of the image of the document comprises a barcode, text, word, number, symbol, icon, or a combination thereof.
5. The method according to claim 4, further comprising: processing, by the recognition module running on the user device, the barcode; and generating an associated identifier tag or numerical code corresponding to the barcode.
6. The method according to claim 5, further comprising: sending the associated identifier tag or numerical code corresponding to the barcode with the compressed modified image of the document to the recognition server computer adapted for performing an image-to-text recognition on the compressed modified image of the document.
8. An apparatus for on-device partial recognition, the apparatus comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for: performing an image recognition on an image of a document, the image recognition producing recognized image data, the recognized image data comprising a portion of the image of the document; cutting pixels of various colors from the portion of the image; filling the portion of the image cut from the document with pixels of a single color, the cutting and the filling producing a modified image of the document; compressing the modified image of the document, the compressing producing a compressed modified image of the document; and sending the compressed modified image of the document to a recognition server computer for server-side processing of the compressed modified image of the document.

9. The apparatus of claim 8, wherein the stored instructions are further translatable by the processor for: detecting non-relevant information in the image of the document; cutting the non-relevant information from the image of the document; and filling the non-relevant information cut from the document with pixels of the single color.
11. The apparatus of claim 8, wherein portion of the image of the document comprises a barcode, text, word, number, symbol, icon, or a combination thereof.
12. The apparatus of claim 11, wherein the stored instructions are further translatable by the processor for: processing the barcode; and generating an associated identifier tag or numerical code corresponding to the barcode.
13. The apparatus of claim 12, wherein the stored instructions are further translatable by the processor for: sending the associated identifier tag or numerical code corresponding to the barcode with the compressed modified image of the document to the recognition server computer adapted for performing an image-to-text recognition on the compressed modified image of the document.
15. A computer program product for on-device partial recognition, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for: performing an image recognition on an image of a document, the image recognition producing recognized image data, the recognized image data comprising a portion of the image of the document; cutting pixels of various colors from the portion of the image; filling the portion of the image cut from the document with pixels of a single color, the cutting and the filling producing a modified image of the document; compressing the modified image of the document, the compressing producing a compressed modified image of the document; and sending the compressed modified image of the document to a recognition server computer for server-side processing of the compressed modified image of the document.
16. The computer program product of claim 15, wherein the instructions are further translatable by the processor for: detecting non-relevant information in the image of the document; cutting the non-relevant information from the image of the document; and filling the non-relevant information cut from the document with pixels of the single color.
18. The computer program product of claim 15, wherein portion of the image of the document comprises a barcode, text, word, number, symbol, icon, or a combination thereof.

19. The computer program product of claim 18, wherein the instructions are further translatable by the processor for: processing the barcode; and generating an associated identifier tag or numerical code corresponding to the barcode.




        	Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent No. 11030447.  
Application claim 1 defines an obvious variation of the invention claimed in U.S. Patent No. 11030447.
The assignee of all applications of all applications is the same.
Claim 1 of the instant application is obvious over patent claim 1 in that claim of the patent contains all the limitations of claim 1 of the instant application. Claims of the instant application and patent are substantially similar.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 

4.	Claims 4,11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Kim et al. (US 2013/0063620)(hereafter Kim). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 4, 11 and 18, the difference between instant application and patent is the method, wherein the document comprises a boarding pass, a driver's license, a brochure, or a letter. However, Kim in same field of endeavor, teaches in Fig. 4, the receiving image including text and barcode, step S410 and divide image into text and barcode area , S420 and perform character recognition, S440 and barcode recognition, S450. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the Patent, as a whole, so as to perform text and barcode recognition in document, see, paragraph [0024]. 

Allowable Subject Matter
5.	Claims 3,10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siegemund et al. (US 2008/0118162)
Caton et al. (US 2014/0355069)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/30/2022